Exhibit 10.30

 

CoTherix, Inc.    Schering AG Mr. Donald Santel    CEO    5000 Shoreline Court
   Suite 101    E: South San Francisco, California 94080    U.S.A.   
T:+49.30.468-   15431        +49.30.468-   11 11    F:+49.30.468-   14086

 

Your Ref.    Your letter dated    Our Ref. (please indicate when replying)   
Date       RA/UK/ha (6v1301_1)    2006-05-07

Amendment #3 to Development and License Agreement and

Amendment #2 to Manufacturing and Supply Agreement

Dear Don,

We refer to the Development and License Agreement by and between CoTherix, Inc.,
Belmont, California (hereinafter „CoTherix” - formerly called, Exhale
Therapeutics, Inc.’) and Schering dated October 2, 2003 as amended by amendment
agreements of November 4/ 22, 2004 and December 14/ 29, 2004 (hereinafter the
„License Agreement”), and the Manufacturing and Supply Agreement by and between
CoTherix and Schering dated May 12/17, 2004 as amended by amendment agreement of
November 4/ 22, 2004 (hereinafter the „MSA”).

As Schering and CoTherix have agreed that, as of January 1, 2006, the ampoules
for Commercial Product shall be changed from 2 ml ampoules to 1 ml ampoules
whereas the prices for 1 ml ampoules of Commercial Product shall stay the same
as they used to be for 2 ml ampoules of Commercial Product, it is hereby
confirmed that, as of January 1, 2006, Commercial Product shall be filled in 1
ml ampoules, and prices for this Commercial Product filled in 1 ml ampoules and
packed in 30-ampoules boxes, shall be set forth in Section 6.2 of the License
Agreement and Section 7.2 of the MSA as follows (as before):

“The Ex Works price for paper, one-color labeld ampoules, packed in a 30-ampoule
box of Commercial Product per ampoule shall be as follows:

 

•   Firm Orders of [* * *] to [* * *] million ampoules per Contract Year:    EUR
[* * *];

 

•   Firm Orders of more than [* * *] to [* * *] million ampoules per Contract
Year:    EUR [* * *];

 

•   Firm Orders of more than [* * *] million ampoules per Contract Year:    EUR
[* * *].”

As of January 1, 2006, Commercial Product shall only be packed in 30-ampoule
boxes. Section 6.2 sentence 2 of the License Agreement and Section 7.2 sentence
2 of the MSA concerning 300- or 100-ampoule boxes, both as amended by amendment
agreement dated November 4/ 22, 2004, shall thus be deleted.

 

Postal address:    Executive board:    Chairman of the supervisory board:   
Commerzbank AG, Berlin Schering AG    Hubertus Erlen (Chairman)    Giuseppe Vita
   Acct. No. 108 700 600, Bank No. 100 400 00 D-13342 Berlin, Germany    Karin
Dorrepaal       IBAN: DE72 1004 0000 0108 7006 00 For visitors:    Ulrich
Köstlin    Registered seat: Berlin    BIC: COBADEFF Müllerstr. 178, Berlin-Mitte
   Lutz Lingnau    Trade register:    Deutsche Bank AG, Berlin www.schering.de
   Marc Rubin    AG Charlottenburg 93 HRB 283    Acct. No. 2415 008, Bank No.
100 700 00    Jörg Spiekerkötter       IBAN: DE35 1007 0000 0241 5008 00   
Günter Stock       BIC: DEUTDEBB

Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Address    Our Ref.    Date    Page CoTherix, Inc.    RA/UK/ha (6v1301_1)   
2006-05-07    2

November 4/ 22, 2004, shall thus be deleted.

For the sake of completeness, it is confirmed hereby that prices will remain
stable until March 15, 2006 (which is one (1) year after First Commercial Sale),
and that any price adjustment shall be effective only for the remaining calendar
year thereafter, and then from January 1 of each subsequent calendar year.
Prices will be increased or decreased in accordance with the change of the
“Price Index for Cost of Living of all Private Households” issused by the German
Federal Statistical Office for the respective previous year.

Unless indicated otherwise, all capitalized terms as used in this Amendment
shall have the meaning as set forth in the MSA.

In all other respects, the terms of the License Agreement and the MSA will
remain unchanged.

If you agree to this Amendment, please countersign, date and return to us the
attached duplicate of this letter.

Sincerely yours

Schering Aktiengesellschaft

 

/s/ Susanne Schmerier

   

/s/ Dr. Thomas Wozniewski

Susanne Schmerier     Dr. Thomas Wozniewski STH Global Project Management    
Head Pharmaceutical Production     Accepted and agreed by     CoTherix, Inc.    

/s/ Donald J. Santel

    Donald J. Santel     Chief Executive Officer     Date: 3 February, 2006